Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Tuesday, November 1, 2016. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended September 30, 2016. Third Quarter Hi ghlights and Comparisons to 2015 Third Quarter ● Net income up 78% to $26.4 million, or $0.54 per share from $14.8 million or $0.30 per share ● Home sale revenues up 27% to $575.7 million from $454.7 million o Average sales price up 6% to $445,300 o Homes delivered up 20% to 1,293 ● Selling, general and administrative expenses as a percentage of home sale revenues improved 180 basis points from 12.6% to 10.8% ● Dollar value of net new orders up 17% to $570.3 million from $489.0 million o Net new orders up 17% to 1,296 ● Ending backlog dollar value up 37% to $1.61 billion from $1.18 billion o Ending backlog units up 33% to 3,448 ● Industry-leading dividend payment continued at $0.25 per share Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We are very pleased with our 2016 third quarter results, as our net income increased by 78% year-over-year. Even though our cycle times continued to increase during the quarter based on limited subcontractor availability in many markets, we still increased our home sale revenues by 27% over the prior year, resulting in better leverage of our overhead costs and higher return on equity than a year ago.” Mr. Mizel concluded, “The 2016 third quarter was our tenth consecutive quarter of year-over-year growth in net new orders, and we achieved our highest third quarter average monthly sales absorption pace in over a decade. Our order results included an increased contribution from our new, more affordable collection of home plans, which are still in the early stages of rollout. With a simpler design, these new plans should ultimately have a positive impact on our overall construction cycle times, which remain a key focus area for the Company as we close out the year.” 1 M.D.C. HOLDINGS, INC. Homebuilding Home sale revenues for the 2016 third quarter increased 27% to $575.7 million, primarily driven by a 20% increase in deliveries, which was mostly the result of a 35% year-over-year increase of our homes in beginning backlog, coupled with a 6% increase in average selling price of homes closed. The increase in average selling price was primarily the result of a mix shift to higher-priced submarkets and, to a lesser extent, price increases implemented in the prior year. For the 2016 third quarter, our gross margin from home sales declined 90 basis points to 15.5% from the same period in 2015 primarily due to increased land and construction costs in certain of our markets and warranty adjustments totaling $1.8 million that resulted from higher than expected warranty related spending. Gross margin for the 2016 third quarter included $4.7 million of inventory impairments, compared with $4.4 million for the same quarter in the prior year. Selling, general and administrative (“SG&A”) expenses for the 2016 third quarter were $61.9 million, up $4.5 million from $57.4 million for the same period in 2015. Our SG&A expenses as a percentage of home sale revenue (“SG&A rate”) improved by 180 basis points to 10.8% for the 2016 third quarter from 12.6% in the 2015 third quarter. This decrease in our SG&A rate was primarily the result of a 27% increase in home sale revenues. The dollar value of net new orders for the 2016 third quarter increased 17% year-over-year to $570.3 million. The improvement was the result of a 17% increase in the number of homes sold, driven primarily by our monthly sales absorption rate being up 15% year-over-year. Our average selling price of net new orders was flat from the same period in the prior year, as price increases were offset by a shift in mix to lower price communities, in part related to the introduction of our more affordable product earlier this year. Our backlog value at the end of the 2016 third quarter was up 37% year-over-year to $1.61 billion. The improvement was due mostly to a 33% increase in the number of units in backlog, which is primarily the result of (1) an increase in net new order activity over the last twelve months for most of our markets, (2) a higher percentage of our backlog coming from build-to-order sales, which are generally in backlog for a longer period of time and, (3) limited subcontractor availability, which has extended our cycle times in most of our larger markets. Financial Services Income before taxes for our financial services operations for the 2016 third quarter was $10.4 million, a $2.1 million increase from $8.3 million in the 2015 third quarter. This improvement was primarily the result of (1) year-over-year increases in the dollar value of loans locked, originated, and sold, and (2) higher gains on loans locked and sold. 2 M.D.C. HOLDINGS, INC. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 185,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-Q for the quarter ended September 30, 2016, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 575,722 $ 454,740 $ 1,541,337 $ 1,293,457 Land sale revenues 2,290 906 4,930 1,816 Total home and land sale revenues 578,012 455,646 1,546,267 1,295,273 Home cost of sales ) Land cost of sales ) Inventory impairments ) Total cost of sales ) Gross margin 89,483 74,528 248,397 209,019 Selling, general and administrative expenses ) Interest and other income 1,869 838 5,358 5,412 Other expense ) Other-than-temporary impairment of marketable securities ) Homebuilding pretax income 27,675 15,396 67,737 46,959 Financial Services: Revenues 17,408 12,841 44,248 34,852 Expenses ) Interest and other income 1,035 885 2,648 2,885 Other-than-temporary impairment of marketable securities ) - ) - Financial services pretax income 10,377 8,262 25,046 21,907 Income before income taxes 38,052 23,658 92,783 68,866 Provision for income taxes ) Net income $ 26,359 $ 14,778 $ 62,835 $ 43,196 Other comprehensive income (loss) related to available for sale securities, net of tax 1,028 ) 3,871 722 Comprehensive income $ 27,387 $ 14,552 $ 66,706 $ 43,918 Earnings per share: Basic $ 0.54 $ 0.30 $ 1.28 $ 0.88 Diluted $ 0.54 $ 0.30 $ 1.28 $ 0.88 Weighted average common shares outstanding Basic 48,854,412 48,785,973 48,844,613 48,756,265 Diluted 49,009,949 49,070,291 48,855,014 48,982,975 Dividends declared per share $ 0.25 $ 0.25 $ 0.75 $ 0.75 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets September 30, December 31, ASSETS (Dollars in thousands, except per share amounts) Homebuilding: (Unaudited) Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 49,033,981 and 48,888,424 issued and outstanding at September 30, 2016 and December 31, 2015, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 26,359 $ 14,778 $ 62,835 $ 43,196 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 473 3,998 6,636 6,589 Depreciation and amortization 1,335 992 3,702 3,084 Inventory impairments 4,700 4,351 6,300 4,701 Other-than-temporary impairment of marketable securities 326 2,176 1,045 2,176 Loss (gain) on sale of marketable securities ) 588 ) 126 Amortization of discount / premiums on marketable debt securities, net - - - 100 Deferred income tax expense 3,484 8,515 11,357 24,782 Net changes in assets and liabilities: Restricted cash ) 144 ) ) Trade and other receivables 4,556 ) ) ) Mortgage loans held-for-sale 710 11,095 ) 19,759 Housing completed or under construction ) Land and land under development 18,430 ) 141,131 ) Other assets ) Accounts payable and accrued liabilities ) ) 18,183 ) Net cash provided by (used in) operating activities 13,183 ) ) ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities - - - 1,510 Sales of marketable securities 6,108 44,731 56,873 94,910 Purchases of property and equipment ) Net cash provided by (used in) investing activities ) 32,115 24,736 48,704 Financing Activities: Advances (payments) on mortgage repurchase facility, net ) ) 3,400 ) Dividend payments ) Proceeds from exercise of stock options - 53 - 665 Net cash used in financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents: Beginning of period 171,306 180,288 180,988 153,825 End of period $ 163,458 $ 122,995 $ 163,458 $ 122,995 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 221 $ 64,314 $ 291.0 190 $ 54,434 $ 286.5 16 % 18 % 2 % California 195 125,601 644.1 161 84,877 527.2 21 % 48 % 22 % Nevada 177 59,601 336.7 159 60,258 379.0 11 % (1 %) %) Washington 75 35,072 467.6 75 30,174 402.3 0 % 16 % 16 % West 668 284,588 426.0 585 229,743 392.7 14 % 24 % 8 % Colorado 343 169,859 495.2 281 132,916 473.0 22 % 28 % 5 % Utah 55 20,728 376.9 39 13,460 345.1 41 % 54 % 9 % Mountain 398 190,587 478.9 320 146,376 457.4 24 % 30 % 5 % Maryland 61 27,297 447.5 55 26,122 474.9 11 % 4 % (6 %) Virginia 78 39,795 510.2 51 25,309 496.3 53 % 57 % 3 %) Florida 88 33,455 380.2 69 27,190 394.1 28 % 23 % (4 %) East 227 100,547 442.9 175 78,621 449.3 30 % 28 % (1 %) Total 1,293 $ 575,722 $ 445.3 1,080 $ 454,740 $ 421.1 20 % 27 % 6 % Nine Months Ended September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 582 $ 170,352 $ 292.7 543 $ 160,011 $ 294.7 7 % 6 % (1 %) California 512 319,116 623.3 486 243,407 500.8 5 % 31 % 24 %) Nevada 432 149,861 346.9 404 147,788 365.8 7 % 1 % (5 %) Washington 234 106,665 455.8 190 73,055 384.5 23 % 46 % 19 % West 1,760 745,994 423.9 1,623 624,261 384.6 8 % 20 % 10 % Colorado 945 463,534 490.5 843 392,779 465.9 12 % 18 % 5 % Utah 145 53,238 367.2 95 33,600 353.7 53 % 58 % 4 % Mountain 1,090 516,772 474.1 938 426,379 454.6 16 % 21 % 4 % Maryland 178 84,742 476.1 168 78,980 470.1 6 % 7 % 1 % Virginia 193 98,572 510.7 170 82,755 486.8 14 % 19 % 5 % Florida 251 95,257 379.5 216 81,082 375.4 16 % 17 % 1 % East 622 278,571 447.9 554 242,817 438.3 12 % 15 % 2 % Total 3,472 $ 1,541,337 $ 443.9 3,115 $ 1,293,457 $ 415.2 11 % 19 % 7 % 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended September 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 225 $ 68,611 $ 304.9 2.56 214 $ 60,274 $ 281.7 2.15 5 % 14 % 8 % 19 % California 260 154,113 592.7 4.08 184 118,943 646.4 3.07 41 % 30 % (8 %) 33 % Nevada 175 59,068 337.5 2.75 110 40,196 365.4 2.99 59 % 47 % (8 %) (8 %) Washington 83 38,400 462.7 2.26 93 40,260 432.9 2.25 %) (5 %) 7 % 0 % West 743 320,192 430.9 2.95 601 259,673 432.1 2.53 24 % 23 % (0 %) 17 % Colorado 321 147,984 461.0 3.82 273 129,221 473.3 2.39 18 % 15 % (3 %) 60 % Utah 35 14,979 428.0 1.41 48 17,282 360.0 2.21 %) %) 19 % %) Mountain 356 162,963 457.8 3.27 321 146,503 456.4 2.36 11 % 11 % 0 % 39 % Maryland 50 23,125 462.5 1.42 53 26,667 503.2 1.81 (6 %) %) (8 %) %) Virginia 52 27,270 524.4 2.04 48 22,812 475.3 2.21 8 % 20 % 10 % (8 %) Florida 95 36,711 386.4 1.74 86 33,393 388.3 1.98 10 % 10 % (0 %) %) East 197 87,106 442.2 1.71 187 82,872 443.2 1.98 5 % 5 % (0 %) %) Total 1,296 $ 570,261 $ 440.0 2.72 1,109 $ 489,048 $ 441.0 2.37 17 % 17 % (0 %) 15 % Nine Months Ended September 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 684 $ 209,013 $ 305.6 2.52 689 $ 195,546 $ 283.8 2.20 (1 %) 7 % 8 % 15 % California 797 479,030 601.0 4.36 696 402,701 578.6 3.79 15 % 19 % 4 % 15 % Nevada 634 224,168 353.6 3.31 487 185,313 380.5 4.19 30 % 21 % (7 %) %) Washington 325 156,962 483.0 2.82 314 133,197 424.2 2.66 4 % 18 % 14 % 6 % West 2,440 1,069,173 438.2 3.20 2,186 916,757 419.4 2.99 12 % 17 % 4 % 7 % Colorado 1,227 585,152 476.9 4.00 1,173 557,372 475.2 3.19 5 % 5 % 0 % 25 % Utah 178 68,199 383.1 2.47 177 64,426 364.0 2.89 1 % 6 % 5 % %) Mountain 1,405 653,351 465.0 3.71 1,350 621,798 460.6 3.15 4 % 5 % 1 % 18 % Maryland 208 98,703 474.5 1.89 181 89,213 492.9 2.14 15 % 11 % (4 %) %) Virginia 210 110,047 524.0 2.75 163 80,588 494.4 2.11 29 % 37 % 6 % 30 % Florida 325 136,220 419.1 2.19 303 112,895 372.6 2.34 7 % 21 % 12 % (6 %) East 743 344,970 464.3 2.22 647 282,696 436.9 2.22 15 % 22 % 6 % 0 % Total 4,588 $ 2,067,494 $ 450.6 3.11 4,183 $ 1,821,251 $ 435.4 2.88 10 % 14 % 3 % 8 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended Nine Months Ended September 30, % September 30, % September 30, % Change Change Change Arizona 30 31 (3 %) 29 33 %) 30 35 %) California 21 19 11 % 21 20 5 % 20 20 0 % Nevada 20 15 33 % 21 12 75 % 21 13 62 % Washington 14 14 0 % 12 14 %) 13 13 0 % West 85 79 8 % 83 79 5 % 84 81 4 % Colorado 28 37 %) 28 38 %) 34 41 %) Utah 9 8 13 % 8 7 14 % 8 7 14 % Mountain 37 45 %) 36 45 %) 42 48 %) Maryland 11 10 10 % 12 10 20 % 12 9 33 % Virginia 8 8 0 % 9 7 29 % 9 9 0 % Florida 18 15 20 % 18 15 20 % 17 14 21 % East 37 33 12 % 39 32 22 % 38 32 19 % Total 159 157 1 % 158 156 1 % 164 161 2 % Backlog September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
